                                                                       JS-6

                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



LARRY EUGENE MURPHY,                      Case No. ED CV 18-02453-AB (DFM)

          Plaintiff,                      JUDGMENT

             v.

C. SWAIN et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
the Complaint and entire action is dismissed without prejudice for failure to
prosecute.



Date: July 23, 2019        ___________________________
                           ANDRÉ BIROTTE JR.
                           United States District Judge
